     Case 2:16-cr-00045-MCE-EFB Document 131 Filed 10/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:16-cr-45-MCE-EFB
12                        Respondent,
13           v.                                        ORDER
14    RALEIGH RANA FIGUERAS,
15                        Movant.
16

17          At the hearing on September 29, 2020, counsel for movant reported that a potential

18   witness, Frederick Williams, had been deported and was in quarantine in Belize. Counsel

19   indicated, however, that it might be possible to obtain testimony from Mr. Williams if the court

20   deemed it necessary. The court finds that a declaration from Mr. Williams regarding his

21   assistance and/or participation in preparing and mailing movant’s initial section 2255 motion is

22   relevant to the question of whether that initial motion was timely filed. Accordingly, counsel for

23   movant shall have until October 13, 2020 to submit a declaration from Mr. Williams. Any

24   response by the government to Mr. Williams’s declaration shall be filed by October 15, 2020.

25          So Ordered.

26   DATED: October 8, 2020.

27

28
